      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 1 of 25



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


J. P., as parent and next                )
friend of A.W., a minor,                 )
                                         )
        Plaintiff,                       )
                                         )         CIVIL ACTION NO.
        v.                               )           2:19cv636-MHT
                                         )                (WO)
ELMORE COUNTY BOARD OF                   )
EDUCATION,                               )
                                         )
        Defendant.                       )

                              OPINION AND ORDER

       Plaintiff       J.P.     filed    the     present       suit   against

defendant Elmore County Board of Education on behalf of

her     son    A.W.,    who     is   deaf       and    whose    ability     to

communicate is very limited.                    J.P.’s suit follows two

due-process proceedings she brought against the Elmore

County       school    district1        under    the    Individuals       with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400.



    1. According to the complaint, the Elmore County
Board of Education is the “state governmental entity
that bears exclusive responsibility for the operation,
management, and control of the Elmore County school
district.” Amended Complaint (Doc. 6) at ¶ 3; see also
Answer to Amended Complaint (Doc. 12) at ¶ 3 (admitting
same).
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 2 of 25



The first ended with a settlement agreement adopted as

an order by the IDEA hearing officer, which mandated

various changes to the services A.W. received from the

district and the district’s obligations towards him.

The second ended with an order by the same hearing

officer     finding     that    the    district    had    breached        the

settlement       agreement       and     denied      A.W.      the    free

appropriate       public     education      (FAPE)     that    the    IDEA

promises to children with disabilities.                  See 20 U.S.C.

§ 1412(a)(1).          The     hearing    officer      instructed         the

district to comply with the prior settlement agreement

and imposed several additional requirements for A.W.’s

education.

      The complaint in this case seeks damages from the

school board under the Americans with Disabilities Act,

42     U.S.C.      § 12101,       and     Section        504    of        the

Rehabilitation Act of 1973, 29 U.S.C. § 794, for what

J.P. alleges was intentional discrimination against her

son because of his disabilities.                In the second count

of the complaint, J.P. also seeks attorneys’ fees under
                           2
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 3 of 25



the IDEA, 20 U.S.C. § 1415(i)(3)(B), for counsel’s time

spent       litigating      the     two        underlying       due-process

proceedings.         The court has jurisdiction pursuant to 28

U.S.C.      § 1331    (federal     question),          29   U.S.C.       § 794a

(Section 504), and 20 U.S.C. § 1415(i)(3)(A) (IDEA).

      This suit is now before the court on J.P.’s motion

for partial summary judgment on count II: her claim for

attorneys’ fees.         For the reasons below, the court will

grant     J.P.’s      motion      and        find    that   she     was     the

prevailing       party     in     both        due-process      proceedings.

However, the court at this juncture will not resolve

the parties’ arguments regarding the reasonableness of

counsel’s      billed      hours,           hourly    rates,      and     other

disputes about what fees are reasonable in this case.

Instead, the court will enter judgment in favor of J.P.

on    the     attorneys’        fees        count    and    will        request

clarification from J.P. regarding the precise amount of

fees sought in this case and the billing hours for

which reimbursement is requested.


                                        3
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 4 of 25



                   I.     SUMMARY-JUDGMENT STANDARD

       “A party may move for summary judgment, identifying

each claim or defense--or the part of each claim or

defense--on       which     summary    judgment      is    sought.         The

court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter

of law.”       Fed. R. Civ. P. 56(a).             The court must view

the     evidence     in    the     light   most     favorable         to   the

non-moving party and draw all reasonable inferences in

favor of that party.              See Matsushita Elec. Indus. Co.

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

Summary      judgment      is    appropriate    “[w]here        the    record

taken as a whole could not lead a rational trier of

fact to find for the non-moving party.”                   Id.



            II.    FACTUAL AND PROCEDURAL BACKGROUND

       According to the hearing officer who presided over

both of the underlying due-process proceedings, A.W.

was 12 years old at the time of the latter proceeding
                          4
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 5 of 25



and     had    “multiple      disabilities,”        including       hearing

impairment.        Hearing Decision, Special Educ. Case 19-05

(Doc. 31-2) at 12.2           He can “trace simple words, write

his name, say ‘I am hungry,’ and can indicate a need to

use the bathroom.”           Id. at 18.       His facility with sign

language is “very limited”; a sign-language interpreter

testified        during      the      proceeding      “that        she     was

essentially       unable    to     communicate     with     him”    and    was

“unable to make any progress.”              Id.

       Also, A.W. by that point had a long history of

behavioral       difficulties:        intermittent        outbursts       that

had become increasingly aggressive in the years before

his mother’s first due-process complaint.                     See id. at

12-13.        In response to these behaviors, the team that

had     been     assembled       to    establish      and     review       his

individualized education program, or IEP, see 20 U.S.C.

    2. Because neither party disputes the accuracy of
the hearing officer’s findings, and because both
parties included the officer’s decision in their
evidentiary submissions, see Hearing Decision (Doc.
26-32 & Doc. 31-2), the court accepts the findings made
in that decision as true for the purposes of
adjudicating the present motion.
                           5
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 6 of 25



§ 1414(d), met in late 2017 and decided to place A.W.

on “homebound services” for the following quarter of

the 2017-18 academic year.                Hearing Decision, Special

Educ. Case 19-05 (Doc. 31-2) at 13.                    Such “homebound”

instruction refers to a “one-on-one program where the

homebound child is placed into a classroom alone with

one      teacher”--it          need     not    refer     literally          to

instruction in the student’s home.                 Jeffrey S. ex rel.

Ernest S. v. State Bd. of Educ., 896 F.2d 507, 509 n.4

(11th Cir. 1990).             And because the IDEA instructs that

children with disabilities should be educated in the

“least        restrictive       environment”      possible,      students

generally should not be required to receive education

at their homes rather than at school unless the latter

option is infeasible.                See 20 U.S.C. § 1412(a)(5); 34

C.F.R. §§ 300.114, 300.116(c).

       J.P. filed her first due-process complaint against

the district in response to the decision of A.W.’s IEP

team     to    place     him    on    homebound    instruction.            Her

complaint       sought    a    one-to-one     aide     for   A.W.   during
                                     6
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 7 of 25



normal school hours, whether he was educated at school

or at home; assessments of A.W. and appropriate IEP

revisions; compensatory education for A.W. to make up

for     the    time     the   complaint          alleged    he     had     spent

receiving insufficient instruction; and other remedies.

See    Request       for   Expedited       Due    Process        and    Pendency

Order (Doc. 26-2) at 10-13.                     J.P. later amended her

complaint        with      requests        for      several        additional

assessments, counseling, and a more detailed list of

proposed compensatory education.                    See Amended Request

for Due Process Hearing and Pendency Order (Doc. 26-4 &

Doc. 31-4) at 8-11.

       This    complaint      yielded       a     settlement           agreement

between the parties that was adopted by the hearing

officer as an order in April 2018.                          See Settlement

Agreement and Order, Special Educ. Case 17-149 (Doc.

31-1) at 4.        Under that agreement and order, the school

district       was     obligated      to     provide        A.W.       with   an

interpreter          for   the    full      school         day     “within     a

reasonable period of time,” and a one-to-one aide in
                          7
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 8 of 25



the     meantime.            Id.   at     5.      The       district     was   also

required         to     conduct     various           evaluations      of     A.W.’s

capacities            and     needs,      including           the      ”functional

behavior         assessment”            sought         by    the       due-process

complaint.            Id. at 8; see also Request for Expedited

Due Process and Pendency Order (Doc. 26-2) at 10.                                 If

A.W.’s IEP team determined that homebound services were

the     appropriate           placement         for     him,     the     agreement

required that those services “be provided to [A.W.] at

a    school      or     school     district       facility.”            Settlement

Agreement and Order, Special Educ. Case 17-149 (Doc.

31-1) at 6-7.               And J.P. agreed to release the district

“from      any        and    all   claims,        charges      or      complaints”

related       to      “claims      that        were    or    could     have     been

included as part of this due process matter.”                               Id. at

8.

       That fall, shortly after the school year began,

there      were        two     incidents         in      which      A.W.      became

aggressive with district staff.                        See Hearing Decision,

Special Educ. Case 19-05 (Doc. 31-2) at 14-16.                                 As a
                          8
      Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 9 of 25



result, his IEP team met and decided to change A.W.’s

placement       back    to     a   homebound          placement,         with    A.W.

attending school for one hour each day and spending the

remainder of the school day at home.                            See id. at 16.

As the hearing officer found, “Aside from the Child’s

behavior being difficult for the District to manage,

the District provide[d] little rationale supporting the

decision       to     change       the    Child’s          [placement]          to     a

homebound placement.”               Id. at 17.          Moreover, J.P. is a

single      mother     who     works          during    the       day,    so     this

placement meant that A.W. had to spend his days with a

relative who lived outside the district.                             See id. at

16-17.       As a result, because there was no home within

the     district       where       A.W.       could    receive       educational

services,        the    district          refused          to     schedule           any

education for him at all.                 See id. at 17-18.

       This led to J.P.’s second due-process complaint and

the    hearing      officer’s       finding         that    the    district          had

“breached the Settlement Agreement and violated [the]

April     5,   2018    Order       when       the   District       attempted          to
                                          9
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 10 of 25



place the Child in a homebound placement and refused to

provide the homebound services at a school or school

facility for more than one hour per day.”                     Id. at 20.

The    hearing      officer    found    that,    in    changing     A.W.’s

placement to homebound and offering those services at

school for only one hour per day, the district had

“decided to ignore the key provisions of the Settlement

Agreement and Order.”             Id. at 21.          As a result, the

hearing officer found that A.W. had “suffered a denial

of    FAPE,”    and    the    officer    ordered      the   district       to

comply with the settlement agreement, gather the IEP

team to re-assess A.W.’s placement, and provide certain

compensatory        education     and   other    services.        Id.      at

22-24.        The   present      suit   was   filed     several     months

later.



                          III.    DISCUSSION

            A. Resolution of Fees on Summary Judgment

      As a preliminary matter, there is a dispute between

the parties as to whether a motion for summary judgment
                          10
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 11 of 25



is the appropriate filing by which to address whether

and what fees are due to J.P.’s counsel.                    The school

board     urges    the      court      not     to        consider       the

summary-judgment       motion    at   all     and   says     that     J.P.

instead “is required to file a fee petition.”                  Response

to Motion for Summary Judgment (Doc. 30) at 1.                        J.P.

says that summary judgment “is an appropriate procedure

for IDEA fees earned as a result of underlying due

process    administrative       proceedings,”       and     she     argues

that fees may be awarded on such motion, citing another

case from this district in which fees were ostensibly

awarded “on summary judgment.”               Reply in Supp. Motion

for Summary Judgment (Doc. 37) at 2 (citing J.S.R. ex

rel.     Childs   v.     Dale    Cnty.       Bd.    of     Educ.,       No.

1:13-cv-582-WKW, 2016 WL 79986 (M.D. Ala. Jan. 6, 2016)

(Watkins, C.J.)).

       The IDEA provides a cause of action for plaintiffs

to bring suit for attorneys’ fees for work performed in

the course of underlying due-process proceedings.                     See,

e.g., Zipperer ex rel. Zipperer v. Sch. Bd. of Seminole
                           11
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 12 of 25



Cnty.,     111    F.3d       847,    851       (11th      Cir.    1997).             In    an

action     for    IDEA       attorneys’         fees      based       on    underlying

due-process           proceedings         that       is   brought           as   a    suit

independent           from     the   underlying            proceedings--rather

than      in     the      course          of        an    appeal        from         those

proceedings--the district court sits in its capacity as

a trial court to hear the suit, by contrast to the

quasi-appellate              capacity      in        which       it     reviews           the

decisions        of    IDEA    hearing         officers.              See    Ga.     State

Dep’t of Educ. v. Derrick C., 314 F.3d 545, 550-51

(11th Cir. 2002).

       Summary        judgment       is        an    appropriate            procedural

posture at which to resolve an independent cause of

action for IDEA attorneys’ fees.                             See, e.g., Blount

Cnty. Bd. of Educ. v. Bowens, 762 F.3d 1242, 1246-48

(11th Cir. 2014).               On a summary-judgment motion, the

court may determine whether the plaintiff is entitled

to    fees--for        instance,          by    adjudicating            whether           the

plaintiff was the prevailing party in the underlying

proceedings.            See,    e.g.,       Robert        v.     Cobb       Cnty.     Sch.
                                           12
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 13 of 25



Dist., 279 F. App’x 798, 801 (11th Cir. 2008).

       As to whether summary judgment is an appropriate

posture at which to resolve the amount of fees that may

be due, the authorities are mixed.                   In general, motions

for fees come under Rule 54 of the Federal Rules of

Civil    Procedure,       which       requires      that   “[a]    claim   for

attorney’s      fees     ...    must    be    made    by   motion,”    which

should be filed “no later than 14 days after the entry

of judgment.”           Fed. R. Civ. P. 54(d)(2).                 This court

has     at      times     taken        that      approach--deciding          a

summary-judgment          or      other       dispositive         motion    to

determine entitlement to fees, followed by a motion for

fees    under    the    Federal       Rules    of    Civil   Procedure--in

resolving claims for attorneys’ fees under the IDEA.

See, e.g., W.T. ex rel. Tatum v. Andalusia City Schs.,

977 F. Supp. 1437, 1446-47 (M.D. Ala. 1997) (Thompson,

C.J.).       Moreover,         that    was    the     approach     taken   by

then-Chief Judge Watkins in the only case J.P. cites

for the proposition that the amount of fees due should

be adjudicated on a summary judgment motion rather than
                           13
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 14 of 25



a motion under Rule 54.                 See J.S.R. ex rel. Childs v.

Dale    Cnty.     Bd.       of   Educ.,     No.    1:13-cv-582,      2015       WL

5692804, at *15 (M.D. Ala. Sept. 28, 2015) (Watkins,

C.J.)       (granting    summary        judgment    on    fee    claim);       see

also J.S.R., 2016 WL 79986, at *1 (resolving subsequent

motion for attorneys’ fees).

       In     other         cases,      however,      this        court        has

simultaneously resolved the merits of an IDEA claim for

attorneys’ fees and the amount of fees due.                        See, e.g.,

Doucet ex rel. Doucet v. Chilton Cnty. Bd. of Educ., 65

F. Supp. 2d 1249, 1264 (M.D. Ala. 1999) (Thompson, J.).

Other courts faced with similar claims have taken this

approach as well.                See, e.g., Jones v. District of

Columbia,       No.    15-155     (BAH),     2015    WL     5093559,      at    *2

(D.D.C.       Aug.    18,    2015)      (Howell,    J.).        Although       the

procedural posture therefore does not prevent the court

from determining the appropriate fees, J.P.’s filings

regarding       the    hours      and    hourly     rates    requested         are

sufficiently          unclear        that   the     court    is    not     well

positioned to adjudicate at present the amount of fees
                          14
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 15 of 25



that should be awarded.                   To proceed as efficiently as

possible while narrowing the issues under dispute, the

court    therefore         will     resolve        today       the    question       of

J.P.’s    entitlement              to     fees,    and     it        will     request

clarification from J.P. as to the amount of fees she

believes are due.



                           B. Entitlement to Fees

       In an action for attorneys’ fees under the IDEA,

“the    court,       in    its     discretion,       may       award    reasonable

attorneys’ fees ... to a prevailing party who is the

parent    of     a    child      with      a     disability.”           20     U.S.C.

§ 1415(i)(3)(B).            The hearing officer in the underlying

proceedings          found       that      A.W.     is     a    child        with     a

disability,          and     the        school    board        does     not     argue

otherwise.           See Hearing Decision, Special Educ. Case

19-05 (Doc. 31-2) at 12.                    Nor does the board dispute

that    J.P.     was       the     prevailing       party       in     the    second

due-process      proceeding.               See    Response       to    Motion       for

Summary Judgment (Doc. 30) at 9 (“Defendant does not
                         15
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 16 of 25



dispute that Plaintiff is entitled to some attorneys’

fees resulting from Special Education Case 19-05....”).

However, the board makes two arguments relevant to the

current matter: that J.P. did not achieve prevailing

party status in the first due-process proceeding, and

that J.P. waived her right to seek attorneys’ fees for

that     proceeding         in    the   release       provision      of     the

settlement agreement.              See id. at 5-8.         The court will

address each argument in turn.



                        1. Prevailing Party Status

       To obtain prevailing party status, parties need not

succeed       on    every     objective      of    their   suits.         As   a

general rule, “a ‘prevailing party’ is one who has been

awarded some relief by the court.”                      Buckhannon Bd. &

Care Home, Inc. v. W. Va. Dep’t of Health & Hum. Res.,

532 U.S. 598, 603 (2001).               Parties may prevail through

court adjudication of the merits of their claims or

through a settlement agreement enforced by court order,

so     long        as   the      agreement        “change[s]   the        legal
                                       16
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 17 of 25



relationship                between      [the      plaintiff]          and     the

defendant.”            Id. at 604 (second alteration in original)

(quoting Tex. State Teachers Ass’n v. Garland Indep.

Sch. Dist., 489 U.S. 782, 792 (1989)).                           The Eleventh

Circuit       Court         of   Appeals   has     held   specifically        that

“the     incorporation            of   the      settlement      into    a    court

order”       is       “sufficient      judicial       imprimatur       ...    [to]

allow for an award of attorney’s fees.”                            Smalbein ex

rel. Estate of Smalbein v. City of Daytona Beach, 353

F.3d 901, 905 (11th Cir. 2003).

       Once       a        plaintiff   has      “crossed     the     ‘statutory

threshold’            of    prevailing     party    status,”     all    that    is

left to determine is the appropriate amount of the fee.

Tex. State Teachers Ass’n, 489 U.S. at 789.                                  For a

plaintiff who obtains limited relief, “the degree of

the plaintiff’s success in relation to the other goals

of     the        lawsuit         is   a     factor       critical      to     the

determination of the size of a reasonable fee, not to

eligibility for a fee award at all.”                      Id.

       As noted above, the first due-process proceeding
                           17
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 18 of 25



concluded with a settlement agreement that was entered

by the hearing officer as an order.                  See Settlement

Agreement and Order, Special Educ. Case 17-149 (Doc.

31-1) at 4.        This agreement obligated the district to

provide A.W. with an interpreter for the full school

day and a one-to-one aide until the interpreter could

be put in place.        See id. at 5.       It also required that

the     district   conduct    various      assessments      of    A.W.,

including a functional behavior assessment.                See id. at

7-8.     And it mandated that, if A.W.’s IEP team decided

that homebound services were necessary, those services

should be provided at a school facility.                  See id. at

6-7.

       These remedies constitute a significant part of the

relief that J.P. sought in her due-process complaint in

that proceeding.        See Request for Expedited Due Process

and Pendency Order (Doc. 26-2) at 10 (seeking, inter

alia,      one-to-one     aide      and     functional        behavior

assessment); see also Amended Request for Due Process

Hearing and Pendency Order (Doc. 26-4 & Doc. 31-4) at
                          18
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 19 of 25



8-9 (seeking additional evaluations and assessments).

They    do   not,    of     course,    cover     the    entirety    of     the

relief she sought; perhaps most notably, they do not

include the compensatory education she requested.                          But

the     board’s       position        that      J.P.    “obtained        only

assessments and evaluations” simply misstates the scope

of     relief    encompassed         by   the     parties’    settlement

agreement.          Response    to    Motion     for   Summary     Judgment

(Doc. 30) at 7.           The agreement required the district to

provide A.W. with a full-day interpreter or one-to-one

aide, and it forbade the district from putting A.W.

into a homebound placement at his home rather than at a

school facility.            The latter relief appears especially

significant in light of the fact that the location of

A.W.’s homebound placement and the resulting lack of

services      was    what    prompted     J.P.’s       complaint    in     the

first place.

       Accordingly, the court finds that the settlement

agreement and accompanying order of the hearing officer

constitute a “judicially sanctioned change in the legal
                           19
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 20 of 25



relationship of the parties.”              Buckhannon, 532 U.S. at

605.     J.P. therefore “crossed the ‘statutory threshold’

of prevailing party status” as to the first due-process

proceeding,          regardless    whether      the    extent       of    the

remedies       she    achieved     in   the     settlement         agreement

entitle her to a full award of attorneys’ fees.                          Tex.

State Teachers Ass’n, 489 U.S. at 789-90.                     Unless some

other        reason    exists     why   she     should       not     receive

attorneys’ fees for that proceeding, she is entitled at

least to a partial fee award.



                                  2. Waiver

       The    school     board    argues      that    J.P.    should      not

receive fees on the first due-process proceeding even

if she was the prevailing party because, it says, she

waived any fee claims she may have had in the release

provision of the settlement agreement.                 See Response to

Motion       for   Summary      Judgment   (Doc.      30)    at     5.     In

relevant part, the release clause at issue waives “any

and all claims, charges or complaints (‘claims’) in any
                          20
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 21 of 25



way relating to ... claims that were or could have been

included       as    part     of        this    due     process       matter.”

Settlement       Agreement        and    Order,       Special    Educ.     Case

17-149 (Doc. 31-1) at 8.

      The attorneys’ fees provision of the IDEA permits a

court to “award reasonable attorneys’ fees as part of

the costs” to, inter alia, a parent who prevails in an

underlying          due-process          proceeding.             20     U.S.C.

§ 1415(i)(3)(B)(i).           This statutory language presents a

problem       for     the     board’s          interpretation         of    the

settlement agreement because it defines attorneys’ fees

not as a claim, a charge, or a complaint, but instead

as    “part    of    the    costs”      arising    from    the    underlying

proceeding.         Id.     The release clause at issue here is

broadly       written,      but   it     does   not     expressly      address

either attorneys’ fees or the “costs” of the underlying

action.

      Although the Eleventh Circuit Court of Appeals has

not weighed in on the question, other federal courts of

appeals have held that a release clause must expressly
                          21
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 22 of 25



preclude future actions for attorneys’ fees for such

actions to be foreclosed.               See Lima v. Newark Police

Dep’t, 658 F.3d 324, 329-30 (3d Cir. 2011).                     And in the

closely     related      context       of    judgment      offers     under

Rule 68 of the Federal Rules of Civil Procedure, the

Eleventh    Circuit      has    held    that     awards    of   attorneys’

fees are not foreclosed if the offer of judgment is

“silent    as     to    costs”    and       “the    underlying      statute

defines ‘costs’ to include attorney’s fees.”                     Arencibia

v. Miami Shoes, Inc., 113 F.3d 1212, 1214 (11th Cir.

1997).     As the Eleventh Circuit has explained in that

context, a party accepting a judgment offer “cannot be

deemed to have ... waived the right to seek” attorneys’

fees    “absent    a    clear    indication         to    the   contrary.”

Util.    Automation      2000,    Inc.      v.     Choctawhatchee     Elec.

Coop., Inc., 298 F.3d 1238, 1244 (11th Cir. 2002).                      The

court     does    not    see     why    a    plaintiff      accepting     a

settlement offer without a judgment provision should be

differently positioned as to the effects of that offer

on their potential to collect attorneys’ fees than a
                         22
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 23 of 25



plaintiff accepting a Rule 68 offer of judgment.

       Moreover,     under    Alabama    law,     a     court    should

construe an ambiguous contract provision to “express

the    intent   of   the     parties.”      Kelmor,     LLC     v.   Ala.

Dynamics, Inc., 20 S. 3d 783, 791 (Ala. 2009) (quoting

BellSouth Mobility, Inc. v. Cellulink, Inc., 814 So. 2d

203, 216 (Ala. 2001)).         The court will not presume that

the parties intended to preclude attorneys’ fees in a

provision that by its terms forecloses neither fees nor

costs.     Cf. W.L.G. v. Houston Cnty. Bd. of Educ., 975

F. Supp. 1317, 1322-23 (M.D. Ala. 1997) (Thompson, J.)

(finding waiver of fees in IDEA suit because agreement

“expressly provide[d] for a release of costs”).



                           C. Amount of Fees

       The remaining issue before the court is the amount

of fees that J.P. should be awarded.                  As noted above,

ambiguities in J.P.’s filings regarding the amount of

fees due prevent the court from resolving that issue at

this    juncture.       Compare, e.g.,        Decl.     of    Henry     L.
                                23
     Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 24 of 25



Cassady, Jr. (Doc. 26-16) at 15 (requesting $ 32,692.53

for the first due-process proceeding), with, Cassady

Billing Records, Special Educ. Case 17-149 (Doc. 26-18)

at     139     (indicating      total     of       $ 33,171.90      for   that

proceeding).            The court will therefore request certain

clarifications from J.P. before resolving what fees are

due.

                                      * * *

       Accordingly, it is ORDERED that:

       (1) Plaintiff        J.P.’s     motion       for    partial    summary

judgment (Doc. 25) is granted to the extent that the

court     finds     that    plaintiff     J.P.       was     the    prevailing

party in special education case nos. 17-149 and 19-05,

and     that     she      has   not    waived       her     right    to   seek

attorneys’ fees for either proceeding.

       (2) On or before April 16, 2021, plaintiff J.P.

should       file   a    clarification        of    the    total    number   of

hours requested and total fee sought for the work of

attorney Henry L. Cassady, Jr., on each of the special

education       cases      listed      above.         This    clarification
                                       24
  Case 2:19-cv-00636-MHT-KFP Document 66 Filed 04/06/21 Page 25 of 25



should      also   provide     a    categorization       of     attorney

Cassady’s time entries similar to the categorization in

his declaration, see Decl. of Henry L. Cassady, Jr.

(Doc. 26-16) at 16-28, but including his entries for

0.1     hours   and   including       brief    indications      of      the

content of each time entry listed under each category.

      (3) Defendant Elmore County Board of Education may,

if it chooses, file a response by April 23, 2021.

      (4)   Plaintiff   J.P.       may,   if   she   chooses,    file     a

reply by April 28, 2021.

      (5) The issue of the amount of attorneys’ fees is

set for submission, without oral argument, on April 28,

2021.

      DONE, this the 6th day of April, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                    25
